

SEPARATION, RELEASE, AND PROPRIETARY
INTERESTS PROTECTION AGREEMENT


This Separation, Release and Proprietary Interests Protection Agreement (the
“Agreement”) is made and entered into by and among Illinois Tool Works Inc.
(“ITW”) including its subsidiaries, affiliates, successors and assigns
(collectively, the “Company”) and Ronald D. Kropp (“Kropp”) (with the Company,
collectively, the “Parties”) on the dates shown below. In consideration of the
promises, obligations, covenants, monies and other valuable consideration,
contained herein, the Parties agree as follows:


1.
RECITALS



1.1
Kropp was employed by Company since December 1, 1993.



1.2
Kropp served in multiple high level executive positions including Senior
Vice-President and Chief Financial Officer (“CFO”) with access to the Company’s
technical, financial, human capital, sales and marketing and trade secret
information and other proprietary and confidential business-related information.



1.3
The parties have reached a mutual decision that Kropp will step down as CFO in
the coming months, and both parties wish to ensure a smooth transition.



1.4
The parties desire that Kropp continue as CFO until a replacement begins
employment or August 9, 2013, whichever is earlier, at which time Kropp will be
assigned to the position of Executive Project Manager to assist with the
transition to the new CFO and be available as needed by the Company’s Chief
Executive Officer, or his designee. Kropp will remain employed as Executive
Project Manager until August 9, 2014 (such period of time is hereinafter
referred to as the “Assignment Period”). Kropp’s employment will terminate at
the end of the Assignment Period, unless Kropp obtains other employment or
submits his resignation at an earlier date. During the Assignment Period, the
parties agree that Kropp will continue to be an at-will employee.



1.5
The Parties are voluntarily entering into this Agreement for the purposes of
granting benefits to Kropp for which he is not otherwise eligible, with valuable
consideration being exchanged, and eliminating any disputes or claims relating
to Kropp’s employment and the termination of his employment.



1.6
These recitals are material terms of this Agreement.






1





--------------------------------------------------------------------------------



2.
PAYMENTS AND OTHER BENEFITS



2.1
Provided Kropp has not voluntarily terminated employment with the Company prior
to the beginning of the Assignment Period, then during the term of this
Agreement, Kropp will maintain his current base salary as of January 1, 2013 of
$413,751, and he will maintain his current benefits as detailed in the terms and
conditions of the plan documents. Upon the termination of Kropp’s employment,
Kropp shall execute and deliver to Company the Additional Release substantially
in the form attached hereto as Exhibit A by no later than 21 days after Kropp’s
termination of employment.



Consulting assignments and board of directors appointments must be approved by
the Company through Sharon Brady, SVP-Human Resources. If Kropp obtains other
employment, is terminated by the Company without cause or submits his
resignation after the commencement of the Assignment Period, then his employment
will terminate, and he will receive all salary that would have been earned
through the end of the Assignment Period in a lump-sum within 30 days of his
termination date.


In addition, if Kropp remains as CFO until the beginning of the Assignment
Period, the 2011 CGP Grant and 2011 PRSU grant will become 100% vested on August
9, 2013 and be paid after the performance period in accordance with plan
provisions at the achievement level deemed by the Compensation Committee and an
additional 25% of the 2010, 2011, and 2012 Stock Option Grants will vest on
August 9, 2013.


In addition, during the Assignment Period, Kropp will not be subject to trading
window restrictions but will be required to notify the Company’s General Counsel
within 1 business day of his trading of ITW stock or exercising ITW options for
any transaction subject to §16(b) reporting. The Company will continue to file
the appropriate Form 4’s with the SEC on Kropp’s behalf during the Assignment
Period, provided that Kropp complies with such notification requirements and
timely provides the information needed for such filings.


Kropp will maintain his eligibility for the 2013 P&O Bonus, payable in March
2014, paid in accordance with the bonus plan’s regular terms and process;
provided, however, that the “P” will be calculated based upon Company
performance and the “O” portions of the award will be paid at 80% completion
rate.
            
2.2
Prior to Kropp’s termination, Kropp will maintain eligibility for ITW benefits
as stated in the terms and conditions of the respective plan documents. Upon
Kropp’s termination of employment, Company will


2





--------------------------------------------------------------------------------



payout any unused vacation and offer Kropp the opportunity to participate in
health and dental coverage provided that Kropp enrolls in COBRA, and Kropp will
have 6 months following the termination of employment to exercise any
outstanding vested stock option grant; however, in no case will such extension
to the exercise period extend beyond the original grant life of the grant.


2.3    As long as Kropp executes and does not revoke this Agreement or
the Additional Release and complies with all of the terms, conditions and
covenants of this Agreement and Kropp continues to be employed until August 9,
2014, then the Company will pay to Kropp additional payments in the amount of:
(a) $60,000 in March 2015 plus (b) full value of nonqualified pension plan with
timing and form of payment made in accordance with plan rules and (c) a pro-rata
2014 P&O Bonus in March 2015 based on the portion of the 2014 year through
August 9, 2014 (221/365 days or 60.5% of the year) paid in accordance with the
bonus plan’s regular terms and process; provided, however, that the “P” will be
calculated based upon Company performance and the “O” portions of the award will
be paid at 80% completion rate.


As long as Kropp executes and does not revoke this Agreement or
the Additional Release and complies with all of the terms, conditions and
covenants of this Agreement, if Kropp obtains other employment, is terminated by
the Company without cause or submits his resignation after the commencement of
the Assignment Period but before August 9, 2014, then his employment will
terminate, and the Company will pay to Kropp additional payments of: (a) $60,000
within 30 days of his termination date plus (b) full value of nonqualified
pension plan with timing and form of payment made in accordance with plan rules
plus (c) a 2014 P&O Bonus based on the pro rata period of the year through
August 9, 2014 (221/365 days or 60.5% of the year) paid within 30 days of his
termination date in accordance with the bonus plan’s regular terms; provided,
however, that the “P” will be calculated based upon forecasted 2014 Company
performance per the current external forecast as of the termination date and the
“O” portions of the award will be paid at 80% completion rate.


    
2.4
The Parties hereby agree that at least $10,000 of the additional payment in
Section 2.3 of this Agreement is expressly deemed as consideration for the
Section 3-Mutual Release and Additional Mutual Release, and the balance of the
Section 2.3 additional payment is consideration for the covenants and agreements
contained in Section 4-Intellectual Property and Confidential Information and
Section 6 Non-Solicitation: Remedies, and is over and above any type of
financial benefit to which Kropp is otherwise entitled. In addition, Kropp
acknowledges that the Company’s offer of the Executive Project Manager
assignment is valuable consideration to him by


3





--------------------------------------------------------------------------------



providing continued salary, benefits, and the opportunity to vest during the
assignment period in various benefit plans.


2.5
Kropp’s eligibility for benefits under the ITW benefit plans, including but not
limited to the ITW Retirement Accumulation Plan, ITW Savings and Investment Plan
(401(k) Plan), ITW Long-Term Incentive Plan, ITW Executive Contributory
Retirement Income Plan, and Illinois Tool Works Inc. Nonqualified Pension Plan
will be determined based on the terms and conditions of the applicable plan
documents and the regular administration of the plans. Kropp’s eligibility for
these plans will continue in accordance with the terms of such plans and
applicable law as long as he is employed by the Company. This Agreement does not
warrant that Kropp is expressly eligible for any particular plan, and the plan
documents and the regular administration of the plans shall control.



2.6
Kropp may select an outplacement service and submit to the Company for approval.
If an approved vendor, the Company will pay the cost of the service. In
addition, Kropp may request references from the Company which are subject to the
Company’s approval and selection of the appropriate executive to respond.



2.7
In exchange for the above consideration, Kropp acknowledges and agrees that he
has no right of reemployment at Company or any of its affiliates, divisions or
subsidiaries now and in the future.



2.8
In consideration of the compensation and benefits provided herein, to which
Kropp agrees he is not otherwise entitled, Kropp specifically agrees that except
as expressly set forth above, there is no additional compensation or benefits
due him under or in the form of salary, bonus, commission, or vacation pay,
including without limitation benefits under the ITW Separation Pay Plan.



3.    MUTUAL RELEASE


Kropp and Company and, where appropriate in the context on behalf of themselves
and their heirs, assigns, agents, representatives, lawyers, affiliates,
subsidiaries, stockholders, successors, directors, employees, and all persons
acting by, through, under or in concert with him, do hereby mutually release and
forever discharge each other, and for the Company including all subsidiaries,
divisions affiliates and related entities, and its present and former officers,
directors, shareholders, agents and employees (whether in their individual or
representative capacities) from any and all claims, causes of action,
obligations, damages, liabilities and legal theories of whatever kind, in law or
equity, asserted under any federal, state, or local statute, common law,
contract, tort or public policy. Claims released and waived pursuant to this
Section include those, whether known or unknown, suspected or unsuspected,

4





--------------------------------------------------------------------------------



disclosed or undisclosed, actual or consequential, which either Kropp or the
Company may have or could claim to have against the other party arising at any
time up to and including the date this Agreement is signed by Kropp and returned
to Company; provided, however, that this release shall not release Kropp from
any claims of the Company related to Kropp’s criminal activity, breach of
fiduciary duty or fraud related to the performance of duties for the Company.
This general release and waiver includes, but is not limited to, rights or
claims under the Age Discrimination in Employment Act of 1967, Title VII of the
Civil Rights Act of 1964, federal Civil Rights Acts of 1866, 1871 and 1991,
Equal Pay Act of 1963, Fair Labor Standards Act of 1938, Employee Retirement
Income Security Act of 1974, Americans with Disabilities Act, Family Medical
Leave Act of 1993, National Labor Relations Act, Illinois Human Rights Act and
any other federal or state Constitution, statute or regulation governing
employment, fair employment practices, wages or benefits. This general release
and waiver also applies to any or all rights or claims for employment
discrimination, wrongful or retaliatory discharge, breach of implied or express
employment contract, promissory estoppel, negligence, defamation, fraud,
invasion of privacy, outrageous conduct or intentional or negligent infliction
of emotional distress.
Employee further understands that the release of claims does not prevent
Employee from filing a charge with or participating in an investigation by a
governmental administrative agency; provided, however, that Employee hereby
waives any right to receive any monetary award or other remedy resulting from
such a charge or investigation.
Employee understands and agrees that, to the fullest extent permitted by law,
Employee is precluded from filing or pursuing any legal claim of any kind
against the Company at any time in the future, in any federal, state or
municipal court, or other tribunal, arising out of any of the claims Employee
waived by virtue of executing this Agreement. Employee agrees not to file or
pursue any such legal claims.
Employee understands that by signing this Agreement and agreeing to the release
of claims in the Agreement, Employee is not waiving any right or claim that
cannot be waived as a matter of law.




4.    INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION


In order to protect Company’s intellectual property, confidential information,
trade secrets and other proprietary interests, Kropp agrees as follows:


4.1
Kropp will not, without Company’s prior permission, directly or indirectly
utilize or disclose to anyone outside of Company, trade secrets or other
confidential information of Company to which he had access in his role as CFO.
Trade secrets and other confidential information shall include any information
or material which is not generally known to the public and


5





--------------------------------------------------------------------------------



which (a) is generated or collected by or utilized in the operations of Company
and relates to the actual or anticipated business or research or development of
Company; or (b) is suggested by or results from any task assigned to Kropp by
Company or work performed by Kropp for or on behalf of Company. Information
shall not be considered generally known to the public if such information is
improperly revealed or utilized by Kropp or any other person or entity that owes
a duty of confidentiality to Company. Examples of confidential information
include, but are not limited to, customer and vendor lists, pricing, margins,
profitability, revenue, business and marketing plans and strategy, long range
planning, business portfolio assessment and planning, technical know-how,
formulae, processes, designs, manufacturing techniques, leadership and employee
talent development, training and workshop manuals and guides, software and
research and development.


4.2
Kropp agrees that all tangible and intangible materials (whether originals,
duplicates stored electronically or stored on computer), in Kropp’s possession
or control which in any way relate to Company’s business and which were
furnished to Kropp by Company or which were or are prepared, compiled or
acquired by Kropp while employed by Company will be the sole property of
Company. Kropp agrees to immediately deliver all such materials to Company and
will not retain any originals or copies of such materials.





5.
RIGHTS UNDER OLDER WORKER’S BENEFIT PROTECTION ACT OF 1990.



5.1    In accordance with the Older Worker’s Benefit Protection Act of 1990,
    Kropp is aware of the following:


5.2
That he is waiving all rights and claims that he has or may have under the
federal Age Discrimination in Employment Act, as amended through the date he
signs;



5.3
That he has been advised in writing by Company to consult with an        
attorney prior to executing this Agreement;



5.4
That he has a period of twenty-one (21) days in which to consider this Agreement
before signing it;



5.5
That for a period of seven (7) days following his signing of this Agreement, he
may revoke this Agreement, and that this Agreement shall not become effective
and enforceable until that 7-day revocation period has expired. Any revocation
shall be submitted in writing to Sharon


6





--------------------------------------------------------------------------------



Brady, Senior Vice President- Human Resources, 3600 West Lake, Glenview, IL
60026;


5.6
That he knowingly and voluntarily agrees to all the terms set forth in this
Agreement;



5.7
That he is not otherwise entitled to the Section 2.1 Executive Project Manager
assignment and Section 2.3 additional payment; and



5.8
That he is not waving any rights or claims that may arise under the Age
Discrimination in Employment Act after the execution date of this Agreement.





6.    NONSOLICITATION; REMEDIES


6.1
Kropp agrees that for a term ending one year following termination of
employment, he will not, directly or indirectly hire, solicit, attempt to
persuade or communicate with any individual who was an employee of Company, who
possesses confidential information of Company, to leave the employ of Company or
otherwise interfere with the performance of their duties for Company.



6.2
The restrictions imposed by this Agreement are reasonably necessary to protect
Company’s goodwill, work force, trade secrets and confidential and proprietary
business-related information.



6.3
This Agreement does not attempt to restrict Kropp from any employment
opportunities consistent with his skills, knowledge and abilities that do not
compete directly or indirectly with Company’s business and/or threaten the use
or disclosure of its confidential or trade secret information.



6.4
This Agreement may be used as the basis for an injunction against any action,
suit or other proceeding which may be instituted which is contrary to the
release provided in Section 3. Furthermore, the Parties agree that Company will
suffer irreparable harm in the event of a breach or threatened breach of the
above Section 4-Intellectual Property and Confidential Information or Section
6-Nonsolititation; Remedies. Therefore, the Parties agree that, in addition to
all other remedies in law or equity, Company is entitled to the issuance of an
injunction in the event of a breach of this Agreement by Kropp to enforce the
Agreement.



6.5
In addition to any other remedy Company may have in law or in equity, if Company
determines that Kropp has materially breached this Agreement, then Company may
withhold all amounts to be paid under Sections 2.1 or


7





--------------------------------------------------------------------------------



2.3 until a court of competent jurisdiction has finally determined whether or
not a material breach has occurred. If such court determines that a material
breach has not occurred, then Company shall resume payments within thirty (30)
days of such determination. If such court determines that a material breach has
occurred, then Kropp shall reimburse Company for all amounts theretofore paid by
Company, except the $10,000.00 specified in Section 2.4, within thirty (30) days
of such determination, and Kropp shall be deemed to have relinquished all
amounts otherwise payable under Sections 2.1 and 2.3..




7.    MISCELLANEOUS PROVISIONS


7.1    Mutual Non-Disparagement


Kropp agrees to refrain from any publication or any type of communication, oral
or written, of a defamatory, disparaging or otherwise derogatory nature
pertaining to Company or any of Company’s business interests, products or
employees.


The Company will use its best efforts to cause the Officers, Directors and
official spokespersons of the company to refrain from making any formal
statements (or authorizing any statements to be reported as being attributed to
the Company), that are critical, derogatory or which may tend to injure the
business or personal reputation of the Employee.


7.2    No Admission of Liability


Neither the execution nor the performance of any term of this Agreement shall
constitute or be construed as an admission of any liability by either Kropp or
the Company to the other party, both of whom have consistently taken the
position that they have no liability, and will incur no liability, to the other
party whatsoever in connection with any claims. This Agreement is intended
solely to avoid even the possibility of any dispute or claim by either party
against the other party relating to the termination of Kropp’s employment.


7.3    Choice of Law


This Agreement shall be construed in accordance with and all disputes hereunder
shall be governed by the laws of the State of Illinois without regard to such
State’s conflicts of laws provisions.


7.4    Amendments



8





--------------------------------------------------------------------------------



Any amendment to this Agreement must be in writing and signed by duly authorized
representatives of each of the parties hereto and must expressly state that it
is the intention of each of the parties hereto to amend the Agreement.


7.5    Severability


The provisions of this Agreement shall be severable. In the event that any
provision of this Agreement shall be found by any court to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. The parties also agree that the court
may modify any invalid, overbroad or unenforceable term of this Agreement so
that such term, as modified, is valid and enforceable under applicable law.


7.6    Sole Agreement


This Agreement represents the entire agreement between the Parties regarding the
subject matter herein, and supersedes all prior oral discussions,
representations, agreements and negotiations and writings regarding the same
subject matter, except as specifically provided for or referenced in this
Agreement. However, the covenants herein in Sections 4 and 6 shall be in
addition to the covenants already applicable to Kropp in any prior patent and
confidential information agreements. Kropp specifically agrees that he has not,
will not and cannot rely on any representations not expressly made herein.


7.7    Assignment


The obligations of Kropp contained in this Agreement may not be assigned by him.
Company may assign its rights and/or its obligations contained in this Agreement
to any affiliate, and such rights and obligations shall inure to the benefit of
Company’s successors and assigns. Kropp agrees that if this Agreement is
assigned as aforesaid, it shall remain binding on him in any event.


7.8    Cooperation of Parties


The Parties shall cooperate to effectuate, and shall undertake such actions as
are reasonably necessary to effectuate, this Agreement.


7.9    Waiver


No waiver by a party of a breach of any provision of this Agreement, or of
compliance with any condition or provision of this Agreement, to be

9





--------------------------------------------------------------------------------



performed by the other party , will operate or be construed as a waiver of any
subsequent breach by such party , or any similar or dissimilar provisions and
conditions at the same or any prior or subsequent time. The failure of a party
to take any action by reason of such breach will not deprive such party of the
right to take action at any time to address the breach, continuing breaches or
subsequent breaches.


7.10    Counterparts


This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same Agreement.




IN WITNESS WHEREOF, the Parties hereto have executed this Separation, Release
and Proprietary Interests Protection Agreement.








Executed: 4-2, 2013                    By: /s/ Ronald D. Kropp
Ronald D. Kropp




Executed: 4-2, 2013                    By: /s/ Sharon M. Brady
Illinois Tool Works Inc.



10





--------------------------------------------------------------------------------




Attachment A
Additional Mutual Release


In consideration of the payments and benefits made or promised to Kropp and
referenced in Sections 2.1 and Section 2.3 of the Separation, Release and
Proprietary Interests Protection Agreement, Kropp agrees as follows:


A.    MUTUAL RELEASE


Kropp and the Company and, on behalf of their heirs, assigns, agents,
representatives, lawyers, and all persons acting by, through, under or in
concert with him, do hereby release and forever discharge each other, and for
the Company including all subsidiaries, divisions, affiliates and related
entities, and its present and former officers, directors, shareholders, agents
and employees (whether in their individual or representative capacities) from
any and all claims, causes of action, obligations, damages, liabilities and
legal theories of whatever kind, in law or equity, asserted under any federal,
state, or local statute, common law, contract, tort or public policy. Claims
released and waived pursuant to this Section include those, whether known or
unknown, suspected or unsuspected, disclosed or undisclosed, actual or
consequential, which either Employee or Company may have or could claim to have
against the other party arising at any time up to and including the date this
Agreement is signed by Kropp; provided, however, that this release shall not
release Kropp from any claims of the Company related to Kropp’s criminal
activity, breach of fiduciary duty or fraud related to the performance of duties
for the Company. This general release and waiver includes, but is not limited
to, rights or claims under the Age Discrimination in Employment Act of 1967,
Title VII of the Civil Rights Act of 1964, federal Civil Rights Acts of 1866,
1871 and 1991, Equal Pay Act of 1963, Fair Labor Standards Act of 1938, Employee
Retirement Income Security Act of 1974, Americans with Disabilities Act, Family
Medical Leave Act of 1993, National Labor Relations Act and any other federal or
state Constitution, statute or regulation governing employment, fair employment
practices, wages or benefits. This general release and waiver also applies to
any or all rights or claims for employment discrimination, wrongful or
retaliatory discharge, breach of implied or express employment contract,
promissory estoppel, negligence, defamation, fraud, invasion of privacy,
outrageous conduct or intentional or negligent infliction of emotional distress.
Employee further understands that the release of claims does not prevent
Employee from filing a charge with or participating in an investigation by a
governmental administrative agency; provided, however, that Employee hereby
waives any right to receive any monetary award or other remedy resulting from
such a charge or investigation.
Employee understands and agrees that, to the fullest extent permitted by law,
Employee is precluded from filing or pursuing any legal claim of any kind
against the Company at any time in the future, in any federal, state or
municipal court, or other



--------------------------------------------------------------------------------



tribunal, arising out of any of the claims Employee waived by virtue of
executing this Agreement. Employee agrees not to file or pursue any such legal
claims.
Employee understands that by signing this Agreement and agreeing to the release
of claims in the Agreement, Employee is not waiving any right or claim that
cannot be waived as a matter of law.


B.
RIGHTS UNDER OLDER WORKER’S BENEFIT PROTECTION ACT OF 1990.



1
In accordance with the Older Worker’s Benefit Protection Act of 1990, Kropp is
aware of the following:



2
That he is waiving all rights and claims that he has or may have under the
federal Age Discrimination in Employment Act, as amended, through the date he
signs;



3
That he has been advised in writing by Company to consult with an attorney prior
to executing this Additional Release;



4
That he has a period of twenty-one (21) days in which to consider this
Additional Release before signing it;



5
That for a period of seven (7) days following his signing of this Additional
Release, he may revoke this Additional Release, and that this Additional Release
shall not become effective and enforceable until that 7-day revocation period
has expired. Any revocation shall be submitted in writing to Sharon Brady,
Senior Vice-President-Human Resources, 3600 West Lake, Glenview, IL 60026;



6
That he knowingly and voluntarily agrees to all the terms set forth in this
Additional Release;



7
That he is not otherwise entitled to the payments and benefits described in
Section 2.1. or 2.3 of the Separation, Release and Proprietary Interests
Protection Agreement, and



8
That he is not waiving any rights or claims under the Age Discrimination in
Employment Act that may arise after the execution date of this Additional
Release.



IN WITNESS WHEREOF, the Parties hereto have executed this Additional Release.




Executed: _____________, 2013            By: __________________________
Ronald D. Kropp


Executed: _____________, 2013            By: __________________________
Illinois Tool Works Inc.

12





--------------------------------------------------------------------------------






13



